SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2015 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at June 30, 2015 and Independent Auditors’ Report Review Report on Review of Interim Financial Information To the Members of the Board of Directors and Management Braskem S.A. Camaçari - Bahia Introduction We have reviewed the accompanying individual and consolidated interim financial information of Braskem S.A. (the “Company”) included in the Quarterly Financial Information for the quarter ended June 30, 2015, which comprises the balance sheet as of June 30, 2015, the statements of profit or loss and comprehensive income for the three-month and the six-month periods then ended, changes in equity and cash flows for the six-month period then ended, and notes to the interim financial information. Management is responsible for the preparation and presentation of this individual interim financial information in accordance with CPC 21(R1) Technical Pronouncement – Interim Financial Information and the consolidated interim financial information in accordance with CPC 21(R1) and international standard IAS 34 – Interim Financial Reporting , issued by the International Accounting Standards Board – IASB, as well as for the presentation of this quarterly information in accordance with the standards issued by the Brazilian Securities and Exchange Commission, applicable to the preparation of interim financial information. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international review standards applicable to interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity , respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) applicable to the preparation of interim financial information and presented in accordance with the standards issued by the Brazilian Securities and Exchange Commission. Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) and IAS 34, issued by IASB, applicable to the preparation of interim financial information and presented in accordance with the standards issued by the Brazilian Securities and Exchange Commission. Emphasis of a matter We call attention to note 20 (a) to the interim financial information which discloses events and the actions taken by the Company with respect to the ongoing internal investigations. Our conclusion does not have a change related to this issue. Other matters Statements of value added We also reviewed the individual and consolidated statements of value added for the six-month period ended June 30, 2015, prepared under the responsibility of the Company's management, whose presentation on the interim financial information is required under the standards issued by CVM - Brazilian Securities and Exchange Commission applicable to the preparation of Interim Financial Information and considered as additional information by IFRS, which do not require the presentation of the statement of value added. These financial statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that the accompanying statements of value added are not prepared, in all material respects, in accordance with the individual and consolidated interim financial information taken as a whole. Corresponding figures The corresponding figures related to the balance sheets, individual and consolidated, as of December 31, 2014 and to the interim financial information related to the statements of profit or loss and comprehensive income for the three-month and six-month periods and of the statements of changes in equity, cash flows and value added for the six-month periods ended June 30, 2014, presented for comparison purposes in the interim financial information for the current period, have been audited and reviewed by other independent auditors, who issued reports dated February 12, 2015 and August 7, 2014, respectively, without any modification. São Paulo, August 5, 2015 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Anselmo Neves Macedo Accountant CRC 1SP160482/O-6 Braskem S.A. Balance sheet at June 30, 2015 All amounts in thousands of reais Consolidated Parent company Assets Note Jun/2015 Dec/2014 Jun/2015 Dec/2014 Current assets Cash and cash equivalents 3 4,821,025 3,993,359 1,322,052 2,416,288 Financial investments 4 96,956 89,729 55,810 78,243 Trade accounts receivable 5 2,673,425 2,692,612 6,403,995 5,382,456 Inventories 6 5,234,348 5,368,146 3,678,402 3,810,498 Taxes recoverable 8 1,374,088 2,129,837 970,278 1,416,523 Dividends and interest on capital 7(b) 4 2,384 69,955 Prepaid expenses 62,357 99,469 44,994 72,997 Related parties 7 11,214 66,616 100,890 132,413 Derivatives operations 14.2 25,262 33,555 25,262 33,555 Other receivables 242,880 287,876 201,198 201,025 14,541,559 14,761,199 12,805,265 13,613,953 Non-current assets Financial investments 4 33,592 42,494 33,592 42,495 Trade accounts receivable 5 100,184 25,050 98,048 23,129 Advances to suppliers 6 133,957 68,988 133,957 68,988 Taxes recoverable 8 1,279,080 1,045,428 1,175,498 962,551 Deferred income tax and social contribution 17 1,674,816 870,206 1,165,280 493,303 Judicial deposits 251,570 230,945 243,723 223,940 Related parties 7 141,299 138,501 127,888 137,477 Insurance claims 125,270 143,932 122,895 139,751 Derivatives operations 14.2 53,067 39,350 Other receivables 215,936 91,905 44,930 47,575 Investments in subsidiaries and jointly-controlled investments 9 163,212 120,024 5,739,319 4,633,042 Other investments 6,380 6,511 6,123 6,123 Property, plant and equipment 10 30,955,236 29,001,490 16,902,809 17,297,907 Intangible assets 11 2,811,820 2,835,728 2,589,036 2,610,027 37,945,419 34,660,552 28,383,098 26,686,308 Total assets 52,486,978 49,421,751 41,188,363 40,300,261 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at June 30, 2015 All amounts in thousands of reais Continued Consolidated Parent company Liabilities and shareholders' equity Note Jun/2015 Dec/2014 Jun/2015 Dec/2014 Current liabilities Trade payables 10,818,154 10,852,410 10,194,870 10,443,712 Borrowings 12 1,924,859 1,418,542 1,642,585 2,134,951 Project finance 13 83,036 26,462 Derivatives operations 14.2 69,608 95,626 17,395 18,588 Payroll and related charges 465,905 533,373 360,243 412,890 Taxes payable 15 315,735 203,392 113,144 117,696 Dividends and interest on capital 4,331 215,888 7,108 218,664 Advances from customers 111,468 99,750 47,478 45,887 Sundry provisions 18 50,670 88,547 36,409 53,049 Post-employment benefits 19 336,357 336,357 Accounts payable to related parties 7 507,082 447,357 Other payables 265,026 212,945 172,376 110,814 14,108,792 14,083,292 13,098,690 14,339,965 Non-current liabilities Borrowings 12 20,811,243 18,918,021 8,380,065 7,863,666 Project finance 13 9,573,471 7,551,033 Derivatives operations 14.2 855,427 594,383 855,427 594,383 Taxes payable 15 30,708 30,699 29,816 30,634 Accounts payable to related parties 7 11,968,908 10,008,077 Ethylene XXI Project Loan 16 988,570 792,188 Deferred income tax and social contribution 17 695,057 603,490 Post-employment benefits 19 76,820 69,176 Provision for losses on subsidiaries 1,288,575 654,766 Advances from customers 53,811 88,402 10,180 26,147 Sundry provisions 18 476,169 505,677 406,107 439,915 Other payables 200,665 291,040 156,096 254,933 33,761,941 29,444,109 23,095,174 19,872,521 Shareholders' equity 21 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 465,663 736,180 465,663 736,180 Other comprehensive income (5,107,575) (2,924,057) (5,107,575) (2,924,057) Treasury shares (49,819) (48,892) (927) Accumulated profit 1,361,686 1,361,686 Total attributable to the Company's shareholders 4,945,607 6,038,883 4,994,499 6,087,775 Non-controlling interest in Braskem Idesa (329,362) (144,533) 4,616,245 5,894,350 4,994,499 6,087,775 Total liabilities and shareholders' equity 52,486,978 49,421,751 41,188,363 40,300,261 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2015 All amounts in thousands of reais Consolidated Note 2Q15 YTD15 2Q14 YTD14 Net sales revenue 23 11,591,774 21,787,096 10,853,109 22,695,735 Cost of products sold 25 (8,827,607) (17,418,096) (9,599,795) (19,924,421) 2,764,167 4,369,000 1,253,314 2,771,314 Income (expenses) Selling and distribution 25 (260,467) (522,391) (281,691) (551,200) General and administrative 25 (299,787) (596,883) (289,726) (564,740) Research and development 25 (42,338) (82,157) (32,876) (67,018) Results from equity investments 9(c) 7,736 9,739 592 586 Other operating income (expenses), net 25 (49,855) (89,748) (14,966) 174,983 2,119,456 3,087,560 634,647 1,763,925 Financial results 24 Financial expenses (663,438) (1,855,540) (522,589) (1,099,617) Financial income 47,334 650,657 44,861 61,744 Profit before income tax and social contribution 1,503,352 1,882,677 156,919 726,052 Current and deferred income tax and social contribution 17 (448,565) (623,898) (32,516) (205,306) Profit for the period 1,054,787 1,258,779 124,403 520,746 Attributable to: Company's shareholders 1,096,182 1,347,585 128,477 533,783 Non-controlling interest in Braskem Idesa (41,395) (88,806) (4,074) (13,037) Profit for the period 1,054,787 1,258,779 124,403 520,746 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2015 All amounts in thousands of reais Continued Parent company Note 2Q15 YTD15 2Q14 YTD14 Net sales revenue 23 8,070,195 15,327,073 6,069,598 12,664,673 Cost of products sold 25 (6,019,071) (12,086,080) (5,475,322) (11,200,186) 2,051,124 3,240,993 594,276 1,464,487 Income (expenses) Selling and distribution 25 (182,869) (377,806) (160,856) (323,780) General and administrative 25 (213,576) (422,991) (186,567) (360,304) Research and development 25 (24,666) (52,026) (24,091) (44,664) Results from equity investments 9(c) 392,366 457,057 231,776 453,157 Other operating income (expenses), net 25 930 4,770 4,950 256,831 2,023,309 2,849,997 459,488 1,445,727 Financial results 24 Financial expenses (502,005) (2,153,669) (411,323) (803,421) Financial income (70,621) 1,095,525 (10,802) (101,875) Profit before income tax and social contribution 1,450,683 1,791,853 37,363 540,431 Current and deferred income tax and social contribution 17 (354,501) (444,268) 91,114 (6,648) Profit for the period 1,096,182 1,347,585 128,477 533,783 The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2015 All amounts in thousands of reais, except earnings per share Continued Consolidated Note 2Q15 YTD15 2Q14 YTD14 Profit for the period 1,054,787 1,258,779 124,403 520,746 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge 118,074 (271,629) (10,918) (6,284) Income tax and social contribution (31,162) 91,804 (2,343) (10,738) 86,912 (179,825) (13,261) (17,022) Exchange variation of foreign sales hedge 14.3(a.i) 712,212 (3,016,428) 408,812 946,688 Exchange variation of foreign sales hedge - Braskem Idesa 14.3(a.ii) (186,404) (565,736) Income tax and social contribution (242,152) 1,025,586 (138,996) (321,874) Braskem Idesa Income tax 98,737 169,721 382,393 (2,386,857) 269,816 624,814 Foreign subsidiaries currency translation adjustment (136,516) 301,242 (44,296) (93,965) Total 332,789 212,259 513,827 Total comprehensive income (loss) for the period 1,387,576 336,662 1,034,573 Attributable to: Company's shareholders 1,451,008 (821,832) 347,783 1,063,206 Non-controlling interest in Braskem Idesa (63,432) (184,829) (11,121) (28,633) Total comprehensive income (loss) for the period 1,387,576 336,662 1,034,573 5 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2015 All amounts in thousands of reais, except earnings per share Continued Parent company Note 2Q15 YTD15 2Q14 YTD14 Profit for the period 1,096,182 1,347,585 128,477 533,783 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge 53,555 (257,876) 6,893 31,583 Income tax and social contribution (18,209) 87,678 (2,343) (10,738) Fair value of cash flow hedge - Braskem Idesa, net of tax 38,675 (7,220) (13,358) (28,400) 74,021 (177,418) (8,808) (7,555) Exchange variation of foreign sales hedge 14.3(a.i) 712,212 (3,016,428) 408,812 946,688 Exchange variation of foreign sales hedge - Braskem Idesa 14.3(a.ii) (139,803) (424,302) Income tax and social contribution (242,152) 1,025,586 (138,996) (321,874) Braskem Idesa Income tax 74,053 127,291 404,310 (2,287,853) 269,816 624,814 Foreign subsidiaries currency translation adjustment (123,505) 295,854 (41,702) (87,836) Total 354,826 219,306 529,423 Total comprehensive income (loss) for the period 1,451,008 347,783 1,063,206 Parent company Acumulado YTD15 YTD14 Note Basic and diluted Basic and diluted Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 22 Earnings per share - common 1.6937 0.6705 Earnings per share - preferred shares class "A" 1.6936 0.6705 Earnings per share - preferred shares class "B" 0.6062 0.6062 The Management notes are an integral part of the financial statements. 6 Braskem S.A. Statement of changes in shareholder’s equity at June 30, 2015 All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Additional Other Braskem Non-controlling Total Capital Legal Retained dividends comprehensive Treasury Accumulated shareholders' interest in shareholders' Note Capital reserve reserve earnings proposed income shares profit interest Braskem Idesa equity At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 Comprehensive income for the period: Profit for the period 533,783 533,783 (13,037) 520,746 Exchange variation of foreign sales hedge, net of taxes 624,814 624,814 624,814 Fair value of cash flow hedge, net of taxes (7,555) (7,555) (9,467) (17,022) Foreign subsidiaries currency translation adjustment (87,836) (87,836) (6,129) (93,965) 529,423 533,783 1,063,206 (28,633) 1,034,573 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,620) 13,620 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 (14,102) 14,102 Contributions to shareholders: Additional dividends proposed (354,842) (354,842) (354,842) (354,842) (354,842) (354,842) At June 30, 2014 8,043,222 232,430 26,895 28,412 - 547,885 8,252,582 108,483 8,361,065 At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,038,883 5,894,350 Comprehensive income for the period: Profit for the period - 1,347,585 1,347,585 (88,806) 1,258,779 Exchange variation of foreign sales hedge, net of taxes (2,287,853) (2,287,853) (99,004) (2,386,857) Fair value of cash flow hedge, net of taxes (177,418) (177,418) (2,407) (179,825) Foreign currency translation adjustment 295,854 295,854 5,388 301,242 1,347,585 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,619) 13,619 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 14,101 Contributions to shareholders: Repurchase of treasury shares 21(b) (927) (927) (927) Additional dividends proposed 21(c) (270,517) (270,517) (270,517) At June 30, 2015 8,043,222 232,430 71,542 394,121 1,361,686 4,945,607 4,616,245 7 Braskem S.A. Statement of changes in shareholder’s equity at June 30, 2015 All amounts in thousands of reais Parent company Revenue reserves Additional Other Total Capital Capital Legal Retained dividends comprehensive Treasury Accumulated shareholders' Note reserve reserve earnings proposed income shares profit equity At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,593,110 Comprehensive income for the period: Profit for the period 533,783 533,783 Exchange variation of foreign sales hedge, net of taxes 624,814 624,814 Fair value of cash flow hedge, net of taxes (7,555) (7,555) Foreign subsidiaries currency translation adjustment (87,836) (87,836) 529,423 533,783 1,063,206 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,620) 13,620 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 (14,102) 14,102 Contributions to shareholders: Additional dividends proposed (354,842) (354,842) (354,842) (354,842) At June 30, 2014 8,043,222 232,430 26,895 28,412 547,885 8,301,474 At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,087,775 Comprehensive income for the period: Profit for the period 1,347,585 1,347,585 Exchange variation of foreign sales hedge, net of taxes (2,287,853) (2,287,853) Fair value of cash flow hedge, net of taxes (177,418) (177,418) Foreign subsidiaries currency translation adjustment 295,854 295,854 1,347,585 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,619) 13,619 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 14,101 Contributions to shareholders: Repurchase of treasury shares 21(b) (927) (927) Additional dividends proposed 21(c) (270,517) (270,517) At June 30, 2015 8,043,222 232,430 71,542 394,121 1,361,686 4,994,499 The Management notes are an integral part of the financial statements. 8 Braskem S.A. Statement of cash flows All amounts in thousands of reais Consolidated Parent company Note Jun/2015 Jun/2014 Jun/2015 Jun/2014 Profit before income tax and social contribution 1,882,677 726,052 1,791,853 540,431 Adjustments for reconciliation of profit Depreciation, amortization and depletion 1,013,033 1,002,504 858,105 620,242 Results from equity investments 9(c) (9,739) (586) (457,057) (453,157) Interest and monetary and exchange variations, net 1,636,319 567,397 1,484,196 472,341 Cost amount of the investment sold in the divestment date (277,338) (277,338) Provision for losses and asset write-downs of long-term 5,301 4,899 2,784 5,938 4,527,591 2,022,928 3,679,881 908,457 Changes in operating working capital Held-for-trading financial investments 17,441 (64,543) 47,102 (60,281) Trade accounts receivable (56,633) 35,768 (1,096,623) (200,340) Inventories 84,906 (20,830) 77,181 (151,967) Taxes recoverable 572,522 102,834 255,034 93,733 Prepaid expenses 37,112 (89,478) 28,003 (71,654) Other receivables (28,390) (75,020) 88,381 (17,494) Trade payables (1,254,099) (310,079) (1,468,685) (69,874) Taxes payable 62,521 (145,337) (8,351) (127,516) Advances from customers (22,873) (127,805) (14,376) (17,207) Sundry provisions (67,385) (9,325) (50,448) (11,770) Other payables (251,109) 49,794 (439,105) 5,232 Cash from operations 3,621,604 1,368,907 1,097,994 279,319 Interest paid (775,550) (464,785) (264,765) (348,116) Project finance - transactions costs paid (35,007) Income tax and social contribution paid (42,366) (21,736) (20,377) Net cash generated by operating activities 2,756,120 826,749 811,493 Proceeds from the sale of fixed assets 686 9,968 165 9,605 Proceeds from the sale of investments 315,000 315,000 Acquisitions of subsidiaries (4,709) Acquisitions to property, plant and equipment (2,657,047) (445,120) (682,173) Acquisitions of intangible assets (9,670) (14,467) (9,670) (14,192) Held-for-maturity financial investments 10,826 (11) 6,375 Net cash used in investing activities Short-term and Long-term debit Obtained borrowings 2,659,341 3,312,446 1,086,423 979,016 Payment of borrowings (3,049,074) (3,549,037) (1,977,850) (1,657,667) Project finance 13 Obtained borrowings 1,250,201 1,021,760 Payment of borrowings (370,979) Related parties Obtained loans 491,307 303,780 Payment of loans (569,738) (188,291) Transactions current active 1,766 1,323,969 Dividends paid 21(c) (482,074) (482,108) (482,074) (482,108) Non-controlling interests in Braskem Idesa (70) Repurchase of treasury shares 21(b) (927) (927) Net cash provided by (used in) financing activities 6,488 302,991 278,699 Exchange variation on cash of foreign subsidiaries 21,015 Increase (decrease) in cash and cash equivalents 827,666 Represented by Cash and cash equivalents at the beginning of the period 3,993,359 4,335,859 2,416,288 2,425,078 Cash and cash equivalents at the end of the period 4,821,025 3,150,894 1,322,052 2,244,509 Increase (decrease) in cash and cash equivalents 827,666 The Management notes are an integral part of the financial statements. 9 Braskem S.A. Statement of value added All amounts in thousands of reais Consolidated Parent company Jun/2015 Jun/2014 Jun/2015 Jun/2014 Revenue 24,924,969 26,186,970 18,157,578 14,955,378 Sale of goods, products and services 25,015,605 26,024,165 18,152,348 14,687,520 Other income (expenses), net (68,644) 194,817 25,741 276,683 Allowance for doubtful accounts (21,992) (32,012) (20,511) (8,825) Inputs acquired from third parties Cost of products, goods and services sold (21,404,582) (13,709,007) (12,245,521) Material, energy, outsourced services and others (771,912) (206,988) (507,265) Impairment of assets (2,504) 106 (2,568) (155) Gross value added 5,039,853 4,010,582 4,239,015 2,202,437 Depreciation, amortization and depletion (1,013,033) (1,002,504) (858,105) (620,242) Net value added produced by the entity 4,026,820 3,008,078 3,380,910 1,582,195 Value added received in transfer 660,538 62,763 1,552,638 351,481 Results from equity investments 9,739 586 457,057 453,157 Financial income 650,657 61,744 1,095,525 (101,875) Other 142 433 56 199 Total value added to distribute 4,687,358 3,070,841 4,933,548 1,933,676 Personnel 557,720 486,267 432,858 285,449 Direct compensation 436,854 372,307 324,672 219,106 Benefits 94,454 87,251 77,010 45,399 FGTS (Government Severance Pay Fund) 26,412 26,709 31,176 20,944 Taxes, fees and contribuitions 893,164 862,520 836,676 233,495 Federal 517,922 292,093 536,329 68,064 State 363,551 561,014 295,337 163,222 Municipal 11,691 9,413 5,010 2,209 Remuneration on third parties' capital 1,977,695 1,201,308 2,316,429 880,949 Financial expenses (including exchange variation) 1,847,122 1,093,418 2,149,196 799,880 Rentals 130,573 107,890 167,233 81,069 Remuneration on own capital 1,258,779 520,746 1,347,585 533,783 Profit for the year 1,347,585 533,783 1,347,585 533,783 Non-controlling interests in profit (loss) for the period (13,037) Value added distributed 4,687,358 3,070,841 4,933,548 1,933,676 The Management notes are an integral part of the financial statements. 10 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”) is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements On December 31, 2013, the parent company entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) for R$315,000. On February 3, 2014, the Extraordinary Shareholders’ Meeting of DAT approved the change in its management and consequently the transfer of the management of the operations from Braskem to OA, upon the recognition of a gain (“Other operating income (expenses), net”) of R$277,338. Other corporate events of 2014 and which did not produce significant impact on these financial statements were presented in the 2014 annual financial statements of the Company in Note 1(a). (b) Naphtha agreement with Petrobras On August 29, 2014, Braskem and Petrobras entered into a new amendment to the naphtha supply contract of 2009, which extended the original contract duration by 6 months (from September 1, 2014 to February 28, 2015). The naphtha pricing formula of the original contract was maintained in the amendment. It was also established that, if a new long-term contract was to be executed, the pricing formula in the new contract would be applied retroactively to any purchases made during the duration of the amendment. On the other hand, if a new long-term contract was not executed, the average price base negotiated between the parties would be valid throughout the duration of the amendment. After applying the average price scenario, it was determined that Braskem was entitled to a refund of R$242,900. This amount was recorded in the first quarter of 2015 under “Cost of goods sold” and settled in the second quarter of 2015. On February 27, 2015, Braskem and Petrobras executed a new amendment valid through August 31, 2015, and maintained the naphtha pricing formula provided for in the 2009 contract. The amendment also established that if a new price formula is adopted in a new contract, it will be applied retroactively to any purchases made during the duration of said amendment. As of the date on which the issue of these financial statements was authorized, Braskem and Petrobras had not concluded their negotiations of a new contract. (c) Net working capital On June 30, 2015, the net working capital of the Parent Company was negative R$293,425 (negative R$726,012 on December 31, 2014). On the other hand, consolidated net working capital was positive R$432,767 (positive R$677,907 on December 31, 2014). Consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements. For this reason, consolidated working capital reflects the actual liquidity position of the Company. As part of its working capital management, Braskem relies on revolving credit facilities, maturing in 2019, in the amount of R$2,900,000 (US$750,000 + R$500,000). These credit facilities may be withdrawn at any time. 11 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, unless otherwise stated 2. Summary of significant accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2014 financial statements. Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem as of December 31, 2014, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2014 financial statements. Consolidated and parent company quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. The parent company information was prepared and is being presented in accordance with CPC pronouncement. The individual and consolidated Statement of Value Added (“DVA”) is required under Brazilian corporations law and under the accounting practices adopted in Brazil for public companies. IFRS does not require the presentation of this statement. As a result, under IFRS, it is presented as supplementary information, without prejudice to the set of financial statements. 12 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, unless otherwise stated Consolidated quarterly information The consolidated quarterly information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters Jun/2015 Dec/2014 Direct and Indirect subsidiaries Alclor Química de Alagoas Ltda ("Alclor") (i) Brazil 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem International GmbH ("Braskem Austria") Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") (ii) Austria 100.00 100.00 Braskem Chile Ltda. ("Braskem Chile") (iii) Chile 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa S.A.P.I ("Braskem Idesa") Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Importação e Exportação Ltda. ("Braskem Importação") (iv) Brazil 100.00 Braskem Incoporated Limited ("Braskem Inc") Cayman Islands 100.00 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") Mexico 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") Mexico 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Netherlands 100.00 100.00 Braskem Netherlands Finance (“Braskem Holanda Finance”) Netherlands 100.00 Braskem Netherlands Inc. (“Braskem Holanda Inc”) Netherlands 100.00 Braskem Participações S.A. ("Braskem Participações") (iv) Brazil 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") (ii) Spain 100.00 100.00 Braskem Petroquímica Ltda. ("Braskem Petroquímica") Brazil 100.00 100.00 Braskem Qpar S.A. ("Braskem Qpar") (iii) Brazil 100.00 Quantiq Distribuidora Ltda. ("Quantiq") Brazil 100.00 100.00 IQAG Armazéns Gerais Ltda. ("IQAG") Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) (v) Uruguay 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) (iv) Brazil 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 (i) Currently being merged. (ii) Company in dissolution process. (iii) Merged in December 2014. (iv) Merged in February 2015. (v) Company dissolved on March 31, 2015. 13 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, unless otherwise stated Effect of exchange variation (a) Functional and presentation currency The functional and presentation currency of the Company is the real (b) Functional currency other than the Brazilian real Some subsidiaries and a jointly controlled subsidiary have a different functional currency from that of the Parent Company, as follows: Functional currency Subsidiaries Braskem Alemanha, Braskem Austria and Braskem Austria Finance Euro Braskem America, Braskem America Finance, Braskem Holanda Finance and Braskem Holanda Inc U.S.dollar Braskem Holanda (i) U.S.dollar Braskem Idesa , Braskem Idesa Serviços, Braskem México and Braskem México Serviços Mexican peso Jointly-controlled investments Polipropileno Del Sur S.A. ("Propilsur") U.S.dollar (i) The functional currency adopted for Braskem Holanda was changed from the Brazilian real to the U.S. dollar on January 1, 2015, due to the significant volume of financial and commercial transactions in U.S. dollars, particularly with the beginning of Naphtha sales in 2015. (c) Exchange variation effects The main effects from exchange variation that impacted these financial statements are shown below: End of period rate Average rate for period ended Jun/2015 Dec/2014 Variation Jun/2015 Jun/2014 Variation U.S. dollar - Brazilizan real 3.1026 2.6562 16.81% 2.9715 2.2974 29.34% U.S. dollar - Mexican peso 15.6971 14.7180 6.65% 15.1405 13.1143 15.45% U.S. dollar - Euro 0.8966 0.8231 8.93% 0.8969 0.7297 22.92% Reconciliation of equity and profit (loss) for the period between Parent Company and consolidated Shareholders' equity Profit for the period Jun/2015 Dec/2014 Jun/2015 Dec/2014 Parent company 4,994,499 6,087,775 1,347,585 533,783 Braskem shares owned by subsidiary (48,892) (48,892) Non-controlling interest in Braskem Idesa (329,362) (144,533) (88,806) (13,037) Consolidated 4,616,245 5,894,350 1,258,779 520,746 14 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, unless otherwise stated 3. Cash and cash equivalents The information on cash and cash equivalents were presented in the 2014 annual financial statements of the Company, in Note 5. Consolidated Jun/2015 Dec/2014 Cash and banks (i) 562,429 227,237 Cash equivalents: Domestic market 2,164,155 2,253,648 Foreign market (i) 2,094,441 1,512,474 Total 4,821,025 3,993,359 (i) On June 30, 2015, it includes cash and banks of R$293,177 (R$26,830 on December 31, 2014) and cash equivalents of R$88,517 (R$307,034 on December 31, 2014) of the subsidiary Braskem Idesa, available for use in its project. 4. Financial investments The information on financial investments was presented in the 2014 annual financial statements of the Company, in Note 6. Consolidated Jun/2015 Dec/2014 Held-for-trading Investments in FIM Sol 95,856 85,573 Other 1,100 4,155 Held-to-maturity Quotas of investment funds in credit rights 33,592 42,495 Investments in foreign currency (i) 399,005 Compensation of investments in foreign currency (i) (399,005) Total 130,548 132,223 Current assets 96,956 89,729 Non-current assets 33,592 42,494 Total 130,548 132,223 (i) Braskem Holanda had a balance of financial investments held to maturity that was offset by an export prepayment agreement of the Parent Company, in the amount of US$150,000, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco. These operations were liquidated in May 2015. 15 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, unless otherwise stated 5. Trade accounts receivable The information on trade accounts receivable was presented in the 2014 annual financial statements of the Company, in Note 7. Consolidated Parent company Jun/2015 Dec/2014 Jun/2015 Dec/2014 Consumers Domestic market 1,541,481 1,523,458 1,527,549 1,455,216 Foreign market 1,576,702 1,517,035 5,263,865 4,219,228 Allowance for doubtful accounts (344,574) (322,831) (289,371) (268,859) Total 2,773,609 2,717,662 6,502,043 5,405,585 Current assets 2,673,425 2,692,612 6,403,995 5,382,456 Non-current assets 100,184 25,050 98,048 23,129 Total 2,773,609 2,717,662 6,502,043 5,405,585 6. Inventories The information on inventories was presented in the 2014 annual financial statements of the Company, in Note 8. Consolidated Parent company Jun/2015 Dec/2014 Jun/2015 Dec/2014 Finished goods 3,671,954 3,681,204 2,299,471 2,325,911 Raw materials, production inputs and packaging 1,019,609 1,067,512 918,630 963,550 Maintenance materials 266,765 247,327 197,610 187,773 Advances to suppliers 302,314 346,885 292,908 324,893 Imports in transit and other 107,663 94,206 103,740 77,359 Total 5,368,305 5,437,134 3,812,359 3,879,486 Current assets 5,234,348 5,368,146 3,678,402 3,810,498 Non-current assets 133,957 68,988 133,957 68,988 Total 5,368,305 5,437,134 3,812,359 3,879,486 7. Related parties The information concerning related parties was presented in the 2014 annual financial statements of the Company, in Note 9. 16 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands of reais, except where stated otherwise (a) Consolidated Consolidated Balances at June 30, 2015 Balances at December 31, 2014 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Balance sheet subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Assets Current Trade accounts receivable 9,184 24,025 32,602 65,811 4,347 104,857 33,009 142,213 Inventories 128,068 (i) 2,460 130,528 108,929 (i) 123,377 232,306 Related parties 11,023 191 11,214 55 66,375 186 66,616 Other receivables 4,535 4,535 Non-current Advances to suppliers 133,957 (i) 133,957 68,988 (i) 68,988 Related parties Intracompany loan 74,997 74,997 72,199 72,199 Other receivables 66,302 66,302 66,302 66,302 Total assets 271,209 178,807 32,793 482,809 182,319 433,110 37,730 653,159 Liabilities Current Trade payables 295,218 1,242,256 1,798 1,539,272 459,412 1,497,675 1,957,087 Total liabilities 295,218 1,242,256 1,798 1,539,272 459,412 1,497,675 1,957,087 Period ended June 30, 2015 Period endedJune 30, 2014 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Transactions Sales of products 27,279 939,454 211,527 1,178,260 18,479 737,371 109,865 865,715 Purchases of raw materials, finished goods services and utilities 1,726,633 (ii) 6,605,617 26,870 8,359,120 1,629,992 (ii) 9,452,398 28,443 11,110,833 Financial income (expenses) 2,798 2,798 2,364 2,364 Post-employment benefits plan ("EPE") Odebrecht previdência Privada ("Odeprev") 9,832 9,832 10,811 10,811 Gain from divestment of asset 277,338 (iii) 277,338 Total transactions 1,753,912 7,550,667 248,229 9,552,808 1,925,809 10,194,497 149,119 12,269,425 (i) Amount related to advances to raw material suppliers. (ii) It includes expenses for construction of the XXI Etlieno project, of which R$1,591,553 for the 1st half of 2015 and R$1,614,300 for the 1st half of 2014 (Note 16). (iii) Amount related to divestment in subsidiary (Note 1(a)(i)). 17 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands of reais, except where stated otherwise (b) Parent Company Balances at June 30, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobrasand Balance sheet Inc. Holanda Petroquímica America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Assets Current Cash and equivalents 1,165,339 1,165,339 Trade accounts receivable 3,272,130 846,661 249,791 8,621 175,323 85,760 9,172 21,601 4,669,059 Inventories 3 127,595 2,460 130,058 Dividends and interest on capital 2,384 2,384 Related parties 44 23 8,663 59,604 22,576 55 9,925 100,890 Non-current Advances to suppliers 133,957 133,957 Related parties Loan agreements 12,870 89 74,997 87,956 Advance for future capital increase 10,272 10,272 Other receivables 29,660 29,660 Total assets 3,285,044 846,684 258,457 68,225 175,323 121,081 270,779 138,643 1,165,339 6,329,575 Liabilities Current Trade payables 4,362,678 820,642 27,934 17 7,830 13,575 1,221,499 6,454,175 Accounts payable to related parties Advance to export 11,289 222,794 16,536 63,339 313,958 Other payables 149,398 384 43,342 193,124 Non-current Accounts payable to related parties Advance to export 118,933 10,586,266 878,036 372,312 11,955,547 Payable notes 11,914 1,447 13,361 Total liabilities 4,504,814 11,629,702 178,779 894,973 435,651 51,172 13,575 1,221,499 18,930,165 Period ended June 30, 2015 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc. Holanda Petroquímica America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Transactions Sales of products 69,277 1,308,740 1,273,418 2,454 145,550 329,326 27,265 854,463 4,010,493 Purchases of raw materials, finished products services and utilities 1,087,709 1,008,224 246,151 22,663 129,989 6,261,641 8,756,377 Financial income (expenses) (578,824) (1,793,554) (132,799) (75,782) 20,227 19,493 2,798 (2,538,441) General and administrative expenses Post-employment benefits Odebrecht previdência Privada ("Odeprev") 9,191 9,191 Total transactions 578,162 523,410 1,519,569 165,777 371,482 157,254 7,118,902 9,191 10,237,620 18 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands of reais, except where stated otherwise Balances at December 31, 2014 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Balance sheet Inc. Holanda Petroquímica Qpar America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Assets Current Cash and equivalents 1,490,895 1,490,895 Trade accounts receivable 2,740,452 472,347 248,350 68,940 116,520 144,367 3,326 103,403 25,031 3,922,736 Inventories 108,929 123,377 232,306 Dividends and interest on capital Related parties 37 15 24,658 53,684 54 18,081 55 35,642 187 132,413 Other receivables 67,575 2,380 69,955 Non-current Advances to suppliers 68,988 68,988 Related parties Current accounts 1,863 1,863 Loan agreements 10,787 77 101,858 112,722 Other receivables 22,892 22,892 Total assets 2,751,276 472,362 340,583 122,624 54 116,520 189,660 181,298 364,280 25,218 1,490,895 6,054,770 Liabilities Current Trade payables 5,476,274 11,879 15 1,566 11,748 1,484,614 6,986,096 Accounts payable to related parties Advance to export 191,619 12,319 54,304 258,242 Other payables 1,040 89,449 345 98,281 189,115 Non-current Advance to export 8,797,501 751,705 345,306 9,894,512 Current accounts 97 97 Payable notes 112,021 1,447 113,468 Total liabilities 5,589,335 8,989,120 101,328 764,384 399,610 101,391 11,748 1,484,614 17,441,530 Period ended June 30, 2014 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc. Holanda Petroquímica Qpar America Austria Argentina Other subsidiaries subsidiaries Other Fim Sol Total Transações Sales of products 395,670 233,217 398,391 120,551 5,491 109,285 138,929 18,479 411,798 12,292 1,844,103 Purchases of raw materials, finished products services and utilities 1,787,207 170,264 235,186 16,367 165,173 6,364,306 5,477 8,743,980 Financial income (expenses) 303,664 99,320 12,978 17,338 (6,121) (2,444) 2,364 427,099 General and administrative expenses Post-employment benefits Odebrecht previdência Privada ("Odeprev") 7,475 7,475 Gain from divestment of asset 277,338 277,338 Total transactions 355,737 460,990 25,244 19 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (c) Key management personnel Parent company and consolidated Income statement transactions Jun/2015 Jun/2014 Remuneration Short-term benefits to employees and managers 8,299 7,736 Post-employment benefit 114 143 Long-term incentives 560 Total 8,413 8,439 8. Taxes recoverable The information on taxes recoverable was presented in the 2014 annual financial statements of the Company, in Note 10. Consolidated Parent company Jun/2015 Dec/2014 Jun/2015 Dec/2014 Brazil IPI 25,469 20,456 20,859 16,945 Value-added tax on sales and services (ICMS) - normal operations 458,039 413,066 347,051 307,689 ICMS - credits from PP&E 125,193 136,308 119,117 129,979 Social integration program (PIS) and social contribution 307,270 675,983 295,861 663,140 on revenue (COFINS) - normal operations 253,515 244,194 240,784 232,510 PIS and COFINS - credits from PP&E 727,271 692,723 642,167 597,980 Income tax and social contribution (IR and CSL) 315,888 263,771 312,683 258,735 REINTEGRA program 165,284 170,264 161,343 166,448 Federal supervenience 14,152 9,217 5,911 5,648 Other Other countries Value-added tax (i) 250,087 547,947 Other 11,000 1,336 Total 2,653,168 3,175,265 2,145,776 2,379,074 Current assets 1,374,088 2,129,837 970,278 1,416,523 Non-current assets 1,279,080 1,045,428 1,175,498 962,551 Total 2,653,168 3,175,265 2,145,776 2,379,074 (i) Includes R$181,373 (R$483,668 in December, 2014) from purchases of machinery and equipment for the project of the subsidiary Braskem Idesa, in Mexico. In the first half of 2015, Braskem Idesa was restored at R$601,345. The Management expects these credits to be received in the short term based on the laws of the countries that are involved. 20 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise 9. Investments The information related to investments was presented in the Company’s 2014 annual financial statements, in Note 11. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted total (%) - 6/30/2015 for the period equity Direct Direct e Indirect Jun/2015 Jun/2014 Jun/2015 Dec/2014 Subsidiaries Alclor 100.00 100.00 (1,613) 36,874 15,595 Braskem Alemanha 5.66 100.00 86,005 28,448 1,338,768 1,077,918 Braskem America 100.00 38,702 47,164 1,261,298 1,047,206 Braskem America Finance 100.00 186 (11) 1,782 1,664 Braskem Argentina 96.77 100.00 2,600 6,488 29,740 27,140 Braskem Austria 100.00 100.00 (1,830) (1,539) (8,672) (7,378) Braskem Austria Finance 100.00 (30) (13) 63 3 Braskem Chile (187) Braskem Espanha 100.00 (9) (9) Braskem Holanda 100.00 100.00 300,270 19,767 1,932,909 1,394,982 Braskem Holanda Finance 100.00 (4) (4) Braskem Holanda Inc 100.00 (88) (88) Braskem Finance 100.00 100.00 (78,331) (24,726) (291,820) (213,489) Braskem Idesa 75.00 75.00 (534,799) (52,149) (1,317,448) (578,125) Braskem Idesa Serviços 75.00 4,951 540 7,130 5,483 Braskem Importação 1 203 Braskem Inc. 100.00 100.00 312,731 141,637 811,646 498,915 Braskem México 99.97 100.00 71,191 21,006 442,681 337,975 Braskem México Serviços 100.00 2,302 72 2,907 1,625 Braskem Participações (15) 45,634 Braskem Petroquímica 100.00 100.00 150,512 102,342 2,005,714 1,795,269 Braskem Qpar 249,661 IQAG 0.12 100.00 2,963 2,329 12,874 8,448 Lantana 100.00 (121) 39 (832) (711) Norfolk (57) (433) Petroquímica Chile 97.96 100.00 1,095 2,106 8,560 7,609 Politeno Empreendimentos (2) 14,298 Quantiq 99.90 100.00 892 13,927 240,397 239,506 Jointly-controlled investment Refinaria de Petróleo Riograndense S.A.("RPR") 33.20 33.20 24,297 (1,236) 147,740 125,955 Odebrecht Comercializadora de Energia S.A. ("OCE") 20.00 20.00 12,473 224 13,150 734 Propilsur 49.00 49.00 (88) 121,547 121,547 Associates Borealis 20.00 20.00 5,345 4,345 167,625 174,433 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 35.97 (596) 46,342 46,342 21 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (b) Changes in investments – parent company Dividends Equity in results of investees Amortization Currency Balance at Effect Capital and interest Effect Adjustment of of fair value translation Balance at Dec/2014 of merger increase on equity of results profit in inventories adjustment Other adjustments Jun/2015 Subsidiaries and jointly- controlled investment Domestic subsidiaries Alclor 15,595 22,892 (1,613) 36,874 Braskem Participações 45,634 (45,634) - Braskem Petroquímica 1,911,604 59,932 150,512 (3,357) (15,630) 2,103,061 Politeno Empreendimentos 14,298 (14,298) - Quantiq 243,466 892 (4,730) 18 239,646 RPR 41,822 8,086 (853) 49,055 OCE 148 (4) 2,488 2,632 2,272,567 22,892 160,365 2,431,268 Foreign subsidiaries Braskem Alemanha 61,014 4,868 (18) 9,898 75,762 Braskem Argentina 26,155 2,600 (2,423) 26,332 Braskem Holanda 1,394,890 300,270 (21,472) 237,659 1,911,347 Braskem Inc. 497,945 312,731 905 811,581 Braskem México 337,975 71,191 (137) 33,515 442,544 Petroquímica Chile 7,609 1,095 (2,236) (145) 6,323 2,325,588 692,755 281,072 3,273,889 4,598,155 22,892 853,120 281,072 5,705,157 Associates Domestic subsidiaries Borealis 34,887 (725) 34,162 34,887 34,162 Total 4,633,042 22,892 852,395 281,072 5,739,319 22 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (c) Equity accounting results - breakdown Consolidated Parent company Jun/2015 Jun/2014 Jun/2015 Jun/2014 Equity in results of subsidiaries, associate and jointly-controlled 9,727 448 818,927 522,634 Amortization of fair value adjustment (15,612) (43,385) Provision for subsidiaries with negative equity (346,270) (26,280) Other 12 138 12 188 9,739 586 457,057 453,157 (d) Summary of information from the partially owned subsidiary Braskem Idesa (Amounts in thousands of reais) Balance sheet Assets Jun/2015 Dec/2014 Liabilities Jun/2015 Dec/2014 Current Current Cash and cash equivalents 381,694 333,864 Trade payables 374,204 620,953 Inventories 151,695 238,193 Project finance 83,036 26,462 Taxes recoverable 202,428 499,173 Other payables 96,811 101,596 Other receivables 97,922 96,350 554,051 749,011 833,739 1,167,580 Non-current Non-current Project finance 9,573,471 7,551,033 Other receivables 379,200 219,010 Loan agreements 3,844,745 2,921,275 Property, plant and equipment 11,866,894 9,260,814 Other payables 4,734 4,210 12,246,094 9,479,824 13,422,950 10,476,518 Shareholders' equity Total assets 13,079,833 10,647,404 Total liabilities and shareholders' equity 13,079,833 10,647,404 Statement of operations Statement of cash flows Jun/2015 Jun/2014 Jun/2015 Jun/2014 Gross profit (9,664) (1,071) Cash flows from operating activities Operating income (expenses), net (35,657) (24,799) Cash generated by operating activities 701,884 (25,041) Financial income (expenses), net (32,590) 57,418 Interest paid (228,408) (153,191) Loss before income tax 31,548 Net cash used by operating activities 473,476 Income tax (36,607) (27,852) Loss for the period 3,696 Net cash used in investing activities Net cash provided by financing activities Short-term and Long-term debit - obtained loans Project finance 879,222 1,021,760 Related parties 244,322 357,061 1,123,544 1,378,821 Exchange variation on cash (16,989) 7,130 Increase (decrease) in cash and cash equivalents 47,830 Represented by Cash and cash equivalents at the beginning for the period 333,864 809,875 Cash and cash equivalents at the end for the period 381,694 185,861 Increase (decrease) in cash and cash equivalents 47,830 23 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2014 annual financial statements, in Note 12. Consolidated Jun/2015 Dec/2014 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 452,427 452,427 436,540 436,540 Buildings and improvements 1,895,629 (884,670) 1,010,959 1,899,018 (848,243) 1,050,775 Machinery, equipment and installations 27,200,254 (13,701,167) 13,499,087 26,581,334 (12,772,515) 13,808,819 Projects in progress (i) 15,466,993 15,466,993 13,179,475 13,179,475 Other 1,130,686 (604,916) 525,770 1,065,324 (539,443) 525,881 Total 46,145,989 30,955,236 43,161,691 29,001,490 (i) It includes expenses with the construction of the plant at the subsidiary Braskem Idesa in Mexico in the amount of R$11,446,614. Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended June 30, 2015 that indicate the need for impairment testing on the property, plant and equipment. Intangible assets The information on intangible assets was presented in the 2014 annual financial statements of the Company, in Note 13. Consolidated Jun/2015 Dec/2014 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,804) 2,058,918 3,187,722 (1,128,804) 2,058,918 Trademarks and patents 216,109 (97,214) 118,895 213,031 (91,121) 121,910 Software and use rights 517,428 (319,866) 197,562 497,813 (292,250) 205,563 Contracts with customers and suppliers 797,366 (360,921) 436,445 729,711 (280,374) 449,337 Total 4,718,625 2,811,820 4,628,277 2,835,728 Impairment of intangible assets with definite and indefinite useful life There were no significant events or circumstances in the period ended June 30, 2015 that indicated the need for updating the impairment test of intangible assets with indefinite useful life made in October 2014, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. 24 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Borrowings The information on borrowings was presented in the 2014 annual financial statements of the Company, in Note 14. Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Jun/2015 Dec/2014 Foreign currency Bonds and Medium term notes (MTN) Note 12 (a) Note 12 (a) 13,549,461 11,776,438 Advances on exchange contracts US dollar exchange variation 1.85% 359,172 Export prepayment US dollar exchange variation 1.10% + semiannual Libor 466,503 427,074 BNDES Note 12 (b) Note 12 (b) 393,978 396,439 Export credit notes Note 12 (c) Note 12 (c) 1,116,159 956,010 Working capital US dollar exchange variation 1,65% above Libor 1,049,788 633,104 Transactions costs (252,545) (260,656) Local currency Export credit notes Note 12 (c) Note 12 (c) 2,346,092 2,435,839 BNDES Note 12 (b) Note 12 (b) 2,929,057 3,137,035 BNB/ FINAME/ FINEP/ FUNDES 6.51% 707,814 762,757 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.94% 4,742 8,512 Fundo de Desenvolvimento do Nordeste (FDNE) 6.50% 52,711 51,090 Other CDI 0.04% 25,350 26,928 Transactions costs (12,180) (14,007) Total 22,736,102 20,336,563 Current liabilities 1,924,859 1,418,542 Non-current liabilities 20,811,243 18,918,021 Total 22,736,102 20,336,563 Parent company Jun/2015 Dec/2014 Foreign currency Current liabilities 515,116 1,240,926 Non-current liabilities 3,453,975 2,349,741 3,969,091 3,590,667 Local currency Current liabilities 1,127,469 894,025 Non-current liabilities 4,926,090 5,513,925 6,053,559 6,407,950 Current liabilities 1,642,585 2,134,951 Non-current liabilities 8,380,065 7,863,666 Total 10,022,650 9,998,617 25 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (a) Bonds and MTN Issue amount Interest Consolidated Issue date US$ Maturity (% per year) Jun/2015 Dec/2014 July - 1997 (i) 250,000 June - 2045 8.63 149,394 September - 2006 275,000 January - 2017 8.00 179,282 165,863 June - 2008 500,000 June - 2018 7.25 428,528 381,567 May - 2010 400,000 May - 2020 7.00 149,447 127,945 May - 2010 350,000 May - 2020 7.00 1,097,101 939,251 October - 2010 450,000 no maturity date 7.38 1,420,768 1,216,348 April - 2011 750,000 April - 2021 5.75 2,346,976 2,009,294 July - 2011 500,000 July - 2041 7.13 1,599,810 1,369,631 February - 2012 250,000 April - 2021 5.75 784,942 672,005 February - 2012 250,000 no maturity date 7.38 789,315 675,749 May - 2012 500,000 May - 2022 5.38 1,564,734 1,339,601 July - 2012 250,000 July - 2041 7.13 799,905 684,815 February - 2014 500,000 February - 2024 6.45 1,592,435 1,363,317 May - 2014 250,000 February - 2024 6.45 796,218 681,658 Total 5,475,000 13,549,461 11,776,438 (i) This transaction, which originally was due in June 2015, had its maturity extended to June 2045. The securities outstanding were acquired by the subsidiary Braskem Holanda Inc, which came to hold 100% of these securities. 26 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (b) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Jun/2015 Dec/2014 Foreign currency Other 2006 October - 2016 US dollar exchange variation + 6.89 4,072 4,795 Braskem Qpar expansion 2007/2008 April - 2016 US dollar exchange variation + 6.74 to 6.89 4,886 6,717 Green PE 2009 July - 2017 US dollar exchange variation + 6.67 30,681 32,577 Limit of credit II 2009 January - 2017 US dollar exchange variation + 6.67 54,981 61,946 New plant PVC Alagoas 2010 January - 2020 US dollar exchange variation + 6.67 114,855 109,077 Limit of credit III 2011 October - 2018 US dollar exchange variation + 6.51 to 6.54 142,236 141,894 Butadiene 2011 January - 2021 US dollar exchange variation + 6.54 42,267 39,433 393,978 396,439 Local currency Other 2006 September - 2016 TJLP + 2.80 22,415 31,376 Braskem Qpar expansion 2007/2008 February - 2016 TJLP + 2.15 to 3.30 22,987 40,617 Green PE 2009 June - 2017 TJLP + 0.00 to 4.78 158,324 198,608 Limit of credit II 2009 January - 2017 TJLP + 2.58 to 3.58 123,760 162,815 Limit of credit II 2009 January - 2021 4.00 to 4.50 98,409 93,875 New plant PVC Alagoas 2010 December - 2019 TJLP + 0.00 to 3.58 264,178 293,568 New plant PVC Alagoas 2010 December - 2019 5.50 30,069 33,414 Limit of credit III 2011 January - 2021 TJLP + 0.00 to 3.58 1,232,245 1,331,699 Limit of credit III 2011 January - 2021 SELIC + 2.58 to 2.78 265,296 260,508 Limit of credit III 2011 December - 2021 3.50 to 7.00 238,887 250,505 Butadiene 2011 December - 2020 TJLP + 0.00 to 3.45 105,642 115,225 Finem 2014 March - 2021 TJLP + 0.00 to 2.78 211,989 192,827 Finem 2014 March - 2021 SELIC + 2.78 148,536 129,326 Finem 2014 March - 2021 6.00 6,320 2,672 2,929,057 3,137,035 Total 3,323,035 3,533,474 27 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (c) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Jun/2015 Dec/2014 Foreign currency November - 2006 167,014 May - 2018 Us dollar exchange variation + 8.10 244,725 209,561 April - 2007 101,605 March - 2018 Us dollar exchange variation + 7.87 157,911 135,220 May - 2007 146,010 May - 2019 Us dollar exchange variation + 7.85 234,166 200,518 January - 2008 266,430 February - 2020 Us dollar exchange variation + 7.30 479,357 410,711 681,059 1,116,159 956,010 Local currency April - 2010 50,000 October - 2021 105% of CDI 36,560 36,120 June - 2010 200,000 October - 2021 105% of CDI 146,241 144,481 February - 2011 250,000 October - 2021 105% of CDI 146,241 144,481 April - 2011 (i) 450,000 abr-2019 112,5% of CDI 462,409 461,254 June - 2011 80,000 October - 2021 105% of CDI 58,496 57,792 August - 2011 (i) 400,000 August - 2019 112,5% of CDI 404,799 404,309 June - 2012 100,000 October - 2021 105% of CDI 73,121 72,241 September - 2012 300,000 October - 2021 105% of CDI 219,361 216,722 October - 2012 85,000 October - 2021 105% of CDI 62,153 61,405 February - 2013 (ii) 100,000 September - 2017 8.00 101,161 101,161 February - 2013 (ii) 100,000 February - 2016 8.00 101,183 101,161 February - 2013 (ii) 50,000 September - 2017 8.00 50,440 50,440 February - 2013 (ii) 100,000 February - 2016 8.00 101,075 101,096 March - 2013 (ii) 50,000 March - 2016 8.00 50,246 50,257 June - 2014 (ii) 50,000 June - 2017 7.50 50,000 50,010 June - 2014 (ii) 17,500 June - 2017 8.00 17,500 17,504 June - 2014 (ii) 10,000 June - 2017 8.00 10,000 10,002 September - 2014 100,000 August - 2020 108% of CDI 104,012 103,579 November - 2014 (ii) 150,000 November - 2017 8.00 151,094 151,094 November - 2014 100,000 April - 2015 8.00 100,730 Total 2,742,500 2,346,092 2,435,839 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 14.2.1 (b)). (ii) The Company enters into swap transactions for these contracts (from fixed rate to 67.10% to 92.70% of CDI) (Note 14.2.1 (a)). 28 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (d) Payment schedule The maturity profile of amounts maturing in the long-term is as follows: Consolidated Jun/2015 Dec/2014 2016 524,334 1,253,774 2017 1,583,321 1,528,616 2018 2,195,790 1,977,384 2019 2,424,870 1,997,887 2020 2,225,397 1,940,691 2021 3,372,404 2,947,526 2022 1,649,431 1,417,085 2023 7,487 7,652 2024 2,343,022 2,008,387 2025 and thereafter 4,485,187 3,839,019 Total 20,811,243 18,918,021 (e) Capitalized financial charges - consolidated In the period ended June 30, 2015, a total of R$62,735 corresponding to financial charges were capitalized (R$40,890 in the period ended June 30, 2014), including monetary variation and part of the exchange variation. The average rate of these charges in the period was 7.84% p.a. (7.53% p.a. in the period ended June 30, 2014). (f) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total Loans Maturity Jun/2015 guaranteed Guarantees BNB December - 2022 198,742 198,742 Mortgage of plants, pledge of machinery and equipment BNB August - 2024 259,653 259,653 Bank surety BNDES December - 2021 3,323,035 3,323,035 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June - 2020 159,738 159,738 Mortgage of plants, land and property, pledge of machinery and equipment FINEP July - 2024 92,049 92,049 Bank surety FINAME February - 2022 2,374 2,374 Pledge of equipment Total 4,035,591 4,035,591 29 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Project finance The information on project finance was presented in the 2014 annual financial statements in Note 15. US$ Consolidated Identification Contract value Value received Maturity Charges (% per year) Jun/2015 Dec/2014 Project finance I 700,000 698,390 February - 2027 Us dollar exchange variation + quarterly Libor + 3.25 2,176,590 1,716,943 Project finance II 210,000 170,132 February - 2027 Us dollar exchange variation + 6.17 531,924 378,992 Project finance III 600,000 600,000 February - 2029 Us dollar exchange variation + 4.33 1,792,546 1,388,166 Project finance IV 660,000 697,867 February - 2029 Us dollar exchange variation + quarterly Libor + 3.88 2,176,692 1,757,438 Project finance V 400,000 399,080 February - 2029 Us dollar exchange variation + quarterly Libor + 4.65 1,245,979 982,688 Project finance VI 90,000 72,143 February - 2029 Us dollar exchange variation + quarterly Libor + 2.73 224,878 153,762 Project finance VII 533,095 531,869 February - 2029 Us dollar exchange variation + quarterly Libor + 4.64 1,660,541 1,311,104 Transactions costs (153,017) (111,598) Total 3,193,095 3,169,481 9,656,133 7,577,495 VAT borrowings (i) November - 2029 Mexican peso exchange variation + 2.00% above TIIE (ii) 374 374 9,656,507 7,577,495 Current liabilities 83,036 26,462 Non-current liabilities 9,573,471 7,551,033 Total 9,656,507 7,577,495 (i) Financing for Braskem IDESA to be paid exclusively using the reimbursement of value-added taxes (Note 8.i). During the period ended June 30, 2015, the subsidiary Braskem Idesa raised R$373,161 and liquidated R$370,979. (ii) TIIE – “ Tasa de Interés Interbancaria de Equilibrio ” – basic interest rate in Mexico, similar to the CDI overnight rate in Brazil. On April 22, 2015, Braskem Idesa received the fifth tranche of the Project Finance in the amount of R$877,040 (US$290,545). Braskem Idesa capitalized the charges incurred on this financing in the period ending June 30, 2015, in the amount of R$301,700 (R$178,305 in the period ended June 30, 2014), including a portion of exchange variation. The average interest rate over these charges in the period was 8.57% p.a. (7.00% p.a. in the period ended June 30, 2014). The maturity profile of this long-term financing, by year of maturity, is as follows: Consolidated Jun/2015 Dec/2014 2016 144,613 137,360 2017 536,468 417,129 2018 656,877 511,886 2019 682,782 533,244 2020 803,110 630,543 2021 919,019 722,211 2022 767,193 603,387 2023 1,014,912 797,728 2024 1,098,995 863,811 2025 and thereafter 2,949,502 2,333,734 Total 9,573,471 7,551,033 30 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Financial instruments The information related to financial instruments was presented in the 2014 financial statements of the Company, in Note 16. Non-derivative financial instruments – measured at fair value - consolidated Fair value Book value Fair value Note Classification by category hierarchy Jun/2015 Dec/2014 Jun/2015 Dec/2014 Cash and cash equivalents 3 Cash and banks 562,429 227,237 562,429 227,237 Financial investments in Brazil Held-for-trading Nível 2 1,259,721 1,146,880 1,259,721 1,146,880 Financial investments in Brazil Loans and receivables 904,434 1,106,768 904,434 1,106,768 Financial investments abroad Held-for-trading Nível 2 2,094,441 1,512,474 2,094,441 1,512,474 4,821,025 3,993,359 4,821,025 3,993,359 Financial investments 4 FIM Sol investments Held-for-trading Nível 2 95,856 85,573 95,856 85,573 Other Held-for-trading Nível 2 1,100 4,155 1,100 4,155 Quotas of receivables investment fund Held-to-maturity 33,592 42,495 33,592 42,495 130,548 132,223 130,548 132,223 Trade accounts receivable 5 2,773,609 2,717,662 2,773,609 2,717,662 Related parties credits 7 Loans and receivables 152,513 205,117 152,513 205,117 Trade payables 10,818,154 10,852,410 10,818,154 10,852,410 Borrowings 12 Foreign currency - Bond Nível 1 13,549,461 11,776,438 12,752,695 11,900,361 Foreign currency - other borrowings 3,385,600 2,412,627 3,385,600 2,412,627 Local currency 6,065,766 6,422,161 6,065,766 6,422,161 Project finance 13 9,809,524 7,689,093 9,809,524 7,689,093 - Ethylene XXI Project Loan 16 988,570 792,188 988,570 792,188 - Other payables (BNDESPAR) 262,995 296,969 262,995 296,969 (a) Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 31 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Derivative financial instruments designated and not designated for hedge accounting 14.2.1 Changes Operation characteristics Fair value Principal exposure Balance at Change in Financial Balance at Identification Note hierarchy Derivatives Dec/2014 fair value settlement Jun/2015 Non-hedge accounting transactions Exchange swap Level 2 Argentine peso Dollar 1,383 3,282 (4,665) Interest rate swaps 14.2.1 (a.i) Level 2 Fixed rate CDI 18,588 (9,545) 8,353 17,396 Deliverable Forward Level 2 Euro Dollar 2,230 (6,494) 4,264 22,201 7,952 17,396 Hedge accounting transactions Exchange swap 14.2.1 (b.i) Level 2 CDI Dollar+Interests 560,828 287,179 (17,842) 830,165 Interest rate swaps 14.2.1 (b.ii.i) Level 2 Libor Fixed price 3,542 22,080 (28,520) (2,898) Deliverable Forward 14.2.1 (b.ii.ii) Level 2 Mexican peso Dollar 30,533 9,503 (37,993) 2,043 594,903 318,762 829,310 Derivatives operations Current assets (33,555) (25,262) Non-current assets (39,350) (53,067) Current liabilities 95,626 69,608 Non-current liabilities 594,383 855,427 617,104 846,706 (a) Operations not designated for hedge accounting (a.i) Interest rate swap linked to NCE Identification Interest rate Maturity Fair value, net Nominal value (hedge) Jun/2015 Dec/2014 Swap NCE I 100,000 90.65% CDI February - 2016 3,123 3,576 Swap NCE II 50,000 88.20% CDI February - 2016 1,584 1,879 Swap NCE III 100,000 92.64% CDI February - 2016 3,235 3,773 Swap NCE IV 50,000 92.70% CDI February - 2016 1,637 1,928 Swap NCE V 50,000 68.15% CDI December - 2016 770 360 Swap NCE VI 100,000 91.92% CDI February - 2016 3,241 3,781 Swap NCE VII 50,000 92.25% CDI March - 2016 1,617 1,911 Swap NCE VIII 17,500 91.10% CDI March - 2016 546 640 Swap NCE IX 10,000 77.52% CDI August - 2016 290 241 Swap NCE X 50,000 67.15% CDI December - 2016 679 251 Swap NCE XI 50,000 67.10% CDI December - 2016 674 248 Total 627,500 17,396 18,588 Derivatives operations Current liabilities 17,396 18,588 Total 17,396 18,588 32 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (b) Operations designated for hedge accounting (b.i) Swaps related to export credit notes (NCE) Identification Hedge Maturity Fair value, net Nominal value Financial charges per year Jun/2015 Dec/2014 Swap NCE I 200,000 Exchange variation + 6,15% August - 2019 216,823 155,961 Swap NCE II 100,000 Exchange variation + 6,15% August - 2019 105,376 75,373 Swap NCE III 100,000 Exchange variation + 6,15% August - 2019 103,271 73,565 Swap NCE IV 100,000 Exchange variation + 5,50% April - 2019 85,612 57,906 Swap NCE V 100,000 Exchange variation + 5,50% April - 2019 85,525 57,831 Swap NCE VI 150,000 Exchange variation + 7,90% April - 2019 145,437 80,506 Swap NCE VII 100,000 Exchange variation + 4,93% April - 2019 88,121 59,686 Total 850,000 830,165 560,828 Derivatives operations Current assets (25,262) (33,555) Non-Current liabilities 855,427 594,383 Total 830,165 560,828 (b.ii) Hedge operations by Braskem Idesa related to project finance These hedge operations share the same guarantees of the Project Finance. (b.ii.i) Interest rate swap linked to Libor Identification Nominal value Hedge Maturity Fair value, net US$ interest rate per year Jun/2015 Dec/2014 Swap Libor I 299,996 1.9825% May - 2025 (677) 790 Swap Libor II 299,996 1.9825% May - 2025 (655) 870 Swap Libor III 299,996 1.9825% May - 2025 (659) 775 Swap Libor IV 129,976 1.9825% May - 2025 (294) 330 Swap Libor V 132,996 1.9825% May - 2025 (290) 386 Swap Libor VI 149,932 1.9825% May - 2025 (323) 391 Total 1,312,892 3,542 Derivatives operations Non-current assets (53,067) (39,350) Current liabilities 50,169 42,892 Total 3,542 33 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (b.ii.ii) Currency futures contract– Mexican Peso / U.S. Dollar Identification Nominal value Hedge Maturity Fair value, net US$ (foreign exchange) Jun/2015 Dec/2014 Deliverable Forward 23,381 12.9518 February - 2015 7,723 Deliverable Forward 29,047 13.1969 March - 2015 8,485 Deliverable Forward 18,625 13.0980 March - 2015 5,841 Deliverable Forward 10,230 13.0490 April - 2015 3,334 Deliverable Forward 5,897 13.1167 June - 2015 1,878 Deliverable Forward 7,014 13.4329 June - 2015 1,947 Deliverable Forward 2,245 13.2538 July - 2015 1,095 708 Deliverable Forward 1,847 13.1486 August - 2015 948 617 Total 98,286 2,043 30,533 Derivatives operations Current liabilities 2,043 30,533 Total 2,043 30,533 (c) Value at risk The value at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from June 30, 2015, with a probability of 5%, and under normal market conditions, was estimated by the Company R$767 for the NCE interest rate swap (Note 14.2.1(a.i)), at US$27,694 for the NCE exchange swap (Note 14.2.1(b.i)), and US$172 to the swap of Libor related to Braskem Idesa’s project (Note 14.2.1 (b.ii.i)). 14.3 Non-derivative liabilities designated for export hedge accounting (a.i) Future exports in U.S. dollars On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Thus, the impact of exchange rates on future cash flows in dollars derived from these exports will be offset by the foreign exchange variation on the designated liabilities, partly eliminating the volatility of results. Hedged exports amounted to US$6,757,231, as shown below: Total nominal value US$ 2016 839,447 2017 829,685 2018 787,894 2019 733,980 2020 724,000 2021 716,000 2022 719,000 2023 718,372 2024 688,853 6,757,231 34 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise On June 30, 2015, the maturities of the financial liabilities designated as this hedge, within the scope of the consolidated balance sheet, were as follows: Total nominal value US$ 2015 1,370,971 2016 1,137,047 2017 105,143 2018 1,152,658 2019 194,236 2020 570,782 2021 1,017,703 2022 519,837 2024 688,854 6,757,231 (a.ii) Liabilities related to the Project Finance of future sales in U.S. dollar On October 1, 2014, Braskem Idesa designated the amount of US$2,878,936 of its liabilities related to Project Finance, denominated in U.S. dollar, as hedge instruments to protect highly probably future sales flows. Due to the new tranche received in April 2015 (Note 13), Braskem Idesa designated the new amount of US$290,545 for hedge accounting. Therefore, the impact of exchange variation on future cash flows in U.S. dollar derived from these sales in dollar will be offset by the exchange variation on the designated liabilities, partially eliminating the volatility in the results of the subsidiary. On June 30, 2015, hedged sales and the maturities of financial liabilities amounted to US$3,169,481 and were distributed as follows Total nominal value US$ 2016 67,203 2017 181,896 2018 220,199 2019 227,612 2020 264,759 2021 301,263 2022 251,573 2023 330,782 2024 357,104 2025 355,088 2026 306,740 2027 150,818 2028 123,555 2029 30,889 3,169,481 For the purposes of analyzing the prospective and retroactive effectiveness of the transactions, the Company used the dollar offset and volatility reduction coefficient methods, respectively. 35 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise 14.4 Credit quality of financial assets (a) Trade accounts receivable On June 30, 2015, the credit ratings for the domestic market were as follows: (%) Jun/2015 Dec/2014 1 Minimum risk 5.15 5.09 2 Low risk 36.96 40.23 3 Moderate risk 35.18 30.81 4 High risk 21.74 23.15 5 Very high risk (i) 0.98 0.72 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the periods ended : Last 12 months Domestic Export Market Market June 30, 2015 0.26% 0.71% June 30, 2014 0.50% 0.09% December 31, 2014 0.65% 0.18% December 31, 2013 0.14% 0.13% 36 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Jun/2015 Dec/2014 Financial assets with risk assessment AAA 4,261,183 3,765,527 AA 9 65,304 AA- 107,180 A+ 45,091 53,229 A 474,054 180,233 A- 28,248 13,648 4,915,765 4,077,941 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 33,592 42,495 Sundry funds (ii) 3,056 Other financial assets with no risk assessment 2,216 2,090 35,808 47,641 Total 4,951,573 4,125,582 (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds with no internal and external risk assessment whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. Braskem’s financial policy determines “A-” as the minimum rating for financial investments. 14.5 Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On June 30, 2015, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Libor floating interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. 37 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (b) Selection of scenarios (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on June 26, 2015 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of June 30, 2015. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. According to the Market Readout, at the end of 2015, the U.S. dollar will appreciate by 26% against the Brazilian real compared to end-2014, and the Selic rate will reach 14.5%. The new Selic rate is used as a reference for analyses of sensitivity to the CDI. The probable scenario for the TJLP is an increase of 0.50% from the current rate of 6.0%, in line with the size of the government’s most recent decisions to increase or decrease the rate. The Selic rate shows an increase of 1.75% by the end of 2015. The Market Readout does not publish forecasts for the Libor interest rate. Therefore, to determine the probable scenario, Braskem considered a 5% increase on current market levels. (b.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds and MTN (1,061,683) (3,328,594) (6,657,187) BNDES (31,416) (98,494) (196,989) Working capital / structured operations (172,712) (541,487) (1,082,973) Export prepayments (35,807) (112,261) (224,522) Project finance (770,006) (2,414,127) (4,828,254) Financial investments abroad 271,769 852,052 1,704,104 Swaps (166,637) (267,970) (702,577) Exchange rate contracts (28,640) (89,793) (179,586) Mexican peso/U.S. dollar exchange rate Deliverable Forward (1,491) (2,125) (3,544) Libor floating interest rate Working capital / structured operations (2,555) (12,776) (25,552) Export prepayments (1,803) (9,013) (18,027) CDI interest rate NCE (68,311) (127,339) (268,069) Swaps NCE (173) (314) (624) NCA (96,337) (182,039) (395,142) Foreign loans / other in local currency (3,061) (6,393) Financial investments in local currency 12,835 23,311 46,327 Probable Possible adverse Extreme adverse Instrument / Sensitivity 5.5% 6.0% 6.5% TJLP interest rate BNDES (34,307) (68,999) (104,079) 38 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Taxes payable The information related to taxes payable was presented in the Company’s 2014 annual financial statements, in Note 17. Consolidated Parent company Jun/2015 Dec/2014 Jun/2015 Dec/2014 Parent Company and subsidiaries in Brazil IPI 54,788 53,536 48,138 46,518 IR and CSL 176,451 31,474 27,492 27,847 ICMS 37,176 99,328 22,740 26,758 Other 43,180 45,177 44,590 47,207 Other countries Other 34,848 4,576 Total 346,443 234,091 142,960 148,330 Current liabilities 315,735 203,392 113,144 117,696 Non-current liabilities 30,708 30,699 29,816 30,634 Total 346,443 234,091 142,960 148,330 Ethylene XXI Project Loan The subsidiary Braskem Idesa is building a plant in Mexico, called the Ethylene XXI Project and financed under the project finance modality (Note 13). The project’s capital structure is composed by debt with a pool of banks and development agencies (Project Finance) and by shareholder funds, in the form of equity or subordinated loan (loan). The liability referred to in this note is due by Braskem Idesa to its controlling shareholder and will be paid exclusively with cash generated from the project. Income tax (“IR”) and social contribution (“CSLL”) The information related to income tax and social contribution was presented in the Company’s 2014 annual financial statements, in Note 19. (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Jun/2015 Jun/2014 Jun/2015 Jun/2014 Income before IR and CSL 1,882,677 726,052 1,791,853 540,431 IR and CSL at the rate of 34% (246,858) (609,230) (183,747) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 3,311 (32,619) 160,704 177,695 Other permanent adjustments 12,901 74,171 4,258 (596) Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (122,275) (125,819) (2,982) (246) Deferred IR and CSL (501,623) (79,487) (441,286) (6,402) Total IR and CSL on income statement 39 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise The nominal income tax (IR) rates of subsidiaries abroad differ from those in Brazil, of 34% (IR – 25% and CSLL 9%), as shown below: Official rate - % Headquarters (Country) Jun/2015 Direct and Indirect subsidiaries Braskem Alemanha Germany 31.90 Braskem America and Braskem America Finance USA 35.00 Braskem Argentina Argentina 35.00 Braskem Austria and Braskem Austria Finance Austria 25.00 Braskem Petroquímica Chile Chile 22.50 Braskem Holanda, Braskem Holanda Finance and Braskem Holanda Inc Netherland 25.00 Braskem Idesa, Braskem Idesa Serviços, Braskem México and Braskem México Serviços Mexico 30.00 (b) Breakdown of deferred income tax and social contribution Consolidated Parent company Assets Note Jun/2015 Dec/2014 Jun/2015 Dec/2014 Tax losses (IR) and negative base (CSL) 1,296,566 1,082,097 333,594 276,727 Goodwill amortized 6,714 7,411 6,714 7,411 Exchange variations 1,959,471 1,302,801 1,955,633 1,302,801 Temporary adjustments 247,174 151,639 655,182 526,377 Business combination 188,551 187,859 89,769 89,770 Pension plan 104,227 104,226 Deferred charges - write-off 20,965 24,854 20,848 20,848 3,719,441 3,061,740 Liabilities Amortization of goodwill based on future profitability 718,619 699,179 629,235 612,277 Tax depreciation 769,206 694,039 704,438 633,414 Temporary differences 493,567 416,230 11,704 11,704 Business combination 218,012 232,301 73,527 81,349 Write-off negative goodwill of incorporated subsidiaries 297 594 297 593 Additional indexation PP&E 116,367 124,762 116,367 124,762 Amortization of fair value adjustments on the assets from the acquisiton of Quattor 301,423 313,422 301,423 313,423 Other 122,191 113,645 59,469 57,335 2,739,682 2,594,172 1,896,460 1,834,857 Net presented in Balance Sheet 979,759 1,165,280 Assets 17(c) 1,674,816 870,206 1,165,280 493,303 (-) Liabilities 17(c) 695,057 603,490 Net 979,759 1,165,280 40 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (c) Net balance of deferred income and social contribution tax assets and liabilities (consolidated) Jun/2015 Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 3,061,740 (1,896,460) 1,165,280 Braskem Argentina Argentina 2,558 2,558 Braskem Alemanha Germany 91,453 91,453 Braskem Idesa Mexico 366,193 (57,408) 308,785 Braskem México Serviços Mexico 1,452 1,452 Quantiq Brazil 8,014 (1,508) 6,506 Braskem Petroquímica - business combination effects Brazil 98,782 98,782 3,630,192 1,674,816 Liabilities Braskem Petroquímica - business combination effects Brazil (144,484) (144,484) Braskem Petroquímica Brazil 89,180 (157,687) (68,507) Petroquímica Chile Chile 69 (271) (202) Braskem America USA (481,864) (481,864) 89,249 Dec/2014 Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 2,328,160 (1,834,857) 493,303 Braskem Argentina Argentina 3,772 3,772 Braskem Alemanha Germany 88,999 88,999 Braskem Idesa Mexico 231,504 (52,463) 179,041 Quantiq Brazil 8,393 (1,392) 7,001 Braskem Petroquímica - business combination effects Brazil 98,090 98,090 2,758,918 870,206 Liabilities Braskem Petroquímica - business combination effects Brazil (150,951) (150,951) Braskem Petroquímica Brazil 101,919 (149,897) (47,978) Petroquímica Chile Chile 51 (84) (33) Braskem America USA (404,528) (404,528) 101,970 (d) Realization of deferred income tax and social contribution In the period ended June 30, 2015, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. (e) Law 12,973 Federal Law 12,973 of May 13, 2014, created from the conversion of Provisional Presidential Decree 627 of November 11, 2013, among others, revoked the Transitional Tax System (RTT) and included additional measures, notably: (i) Changes in the federal tax laws related to income tax (IR) and social contribution (CSLL), PIS/PASEP and COFINS taxes in order to align tax accounting with corporate accounting; (ii) P rovisions on the calculation of interest on equity; (iii) Considerations on investments valued using the equity method of accounting; 41 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (iv) Provision regarding the tax treatment of dividends calculated based on the results in the period from January 2008 to December 2013; and (v) Provisions regarding new rules on taxation of profits earned abroad. The provisions in this law are applicable from 2015, except in the event of early adoption in 2014. The Company opted for said early adoption. Later, in the fourth quarter of 2014, Brazil’s Federal Revenue Service issued several normative instructions to regulate the provisions of Federal Law 12,973, most notably IN 1,515/14, which specifically addressed the effects of the cancellation of RTT, and IN 1,520/14, which regulated the provisions on taxation of profits earned abroad. Sundry provisions The information on sundry provisions was presented in the 2014 annual financial statements of the Company, in Note 20. Consolidated Parent company Jun/2015 Dec/2014 Jun/2015 Dec/2014 Provision for customers rebates 42,987 66,702 30,164 31,572 Provision for recovery of environmental damages 87,977 102,534 79,538 98,659 Judicial and administrative provisions 381,651 412,811 332,814 362,733 Other 14,224 12,177 Total 526,839 594,224 442,516 492,964 Current liabilities 50,670 88,547 36,409 53,049 Non-current liabilities 476,169 505,677 406,107 439,915 Total 526,839 594,224 442,516 492,964 The composition of provisions for judicial and administrative suits is as follows: Consolidated Parent company Jun/2015 Dec/2014 Jun/2015 Dec/2014 Labor claims 95,075 141,240 84,422 127,311 Tax claims Income tax and social contribution 37,716 35,682 PIS and COFINS 41,873 39,145 41,873 39,145 ICMS - interstate purchases 98,834 94,732 98,834 94,732 ICMS - other 13,434 12,559 13,434 12,559 Other tax claims 93,482 88,202 93,014 87,735 Societary claims and other 1,237 1,251 1,237 1,251 381,651 412,811 332,814 362,733 42 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Post-employment benefits The information on post-employment benefits and (defined-benefit plans) was presented in the 2014 annual financial statements of the Company, in Note 21. The amounts recognized are as follows: Consolidated Jun/2015 Dec/2014 Petros Plan (i) 336,357 Defined benefit Novamont Braskem America 19,735 18,356 Plano Braskem Alemanha 57,085 50,820 Total 76,820 405,533 Current liabilities 336,357 Non-current liabilities 76,820 69,176 Total 76,820 405,533 (i) On January 6, 2015, PREVIC – National Superintendence for Supplementary Pension Plans issued an official letter to the Management of Braskem requesting the contribution related to the capital deficit of the Petros Copesul Plan on the date of approval of the withdrawal of sponsorship (October 2012), restated by the IPCA consumer price index + 6% p.a. through December 31, 2014. This amount, restated in accordance with the aforementioned calculation, was settled in February 2015 for R$358,563. Contingencies (a) Allegations In early March 2015, declarations made by defendants in lawsuits filed against third parties were made public, in which Braskem and two of its former executive officers were cited in allegations of supposed improper payments between 2006 and 2012 to benefit the Company in raw-material supply agreements entered into with Petrobras. To the extent of the knowledge of Braskem’s Management, there is no formal investigation of the Company being conducted by Brazilian or U.S. authorities. In light of such facts, the Company's Management and Board of Directors approved in April the internal plan for investigation into the allegations ("Investigation"), which is being carried out by law firms experienced in similar cases in the United States and in Brazil. The law firms are working under the coordination of an ad hoc committee formed by members of its Board of Directors, specially created for this purpose. Several measures have been taken in connection with the Investigation, including: (i) Voluntary announcement about the Investigation and periodical updates sent to regulatory agencies of capital markets in Brazil (Securities and Exchange Commission of Brazil - CVM) and the United States (Securities and Exchange Commission – SEC, and the Department of Justice - DOJ); (ii) Publication of three Material Fact notices and three Notices to the Market to clarify the news reports and to keep shareholders and the market informed of actions taken by the Company; (iii) Periodically updating the Audit Board and external auditors about the progress of the Investigation and of the actions already taken. 43 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Braskem and its subsidiaries are subject to a series of anticorruption and anti-bribery laws in the countries where they operate. To avoid infringement of such laws, a series of procedures and controls were implemented and are continuously being improved. On the other hand, if any of the allegations proves to be true, the Company may be subject to the penalties envisaged in law. At this moment, the Company Management has no way of estimating the duration or outcome of the Investigation and, consequently, whether it will have any impact on future financial statements. The Management is committed to taking all the necessary measures to clarify the facts and will keep the market informed of any progress on this matter. With respect to news reports on the media and the information filed by the Federal Prosecution Office against third parties, regarding alleged losses incurred by Petrobras arising from the naphtha supply agreement entered into with Braskem in 2009, the Management of Braskem released a Material Fact notice on July 27, 2015. (b) Class actions The Management of Braskem became aware, through the media, that it was the subject of class actions in the Courts of the United States, based on the alleged events mentioned in Note 20(a). Until the approval of this quarterly information, Braskem had not been notified on the records of any class action filed before the courts of the United States due to said allegations. (c) Labor The changes in the main labor claims are: (c.1) In the class action suits filed by the Trade Union of Petrochemical and Chemical Workers of Triunfo, Rio Grande do Sul, in the second quarter of 2005, claiming the payment of overtime, agreements were reached between the parties in April 2015, with the disbursement of the amount that had been provisioned prior to December 31, 2014. (c.2) In the class action suits filed by the Trade Union of Petrochemical and Chemical Workers of Triunfo, Rio Grande do Sul, in the third quarter of 2010, claiming the payment of overtime related to breaks during work shifts and the inclusion of overtime in the calculation of the weekly remunerated rest, in the restated amount of R$351,230, the following developments occurred: (i) the Superior Labor Court (“TST”) upheld the appeal by Braskem to eliminate breaks during work shifts, with the Trade Union filing an appeal at the TST, where it is pending trial (the amount of the suit is R$303,285); and (ii) judgment for plaintiff in the suit involving the inclusion of overtime in the calculation of the weekly remunerated rest, which was upheld by the Regional Appellate Labor Court ("TRT"), for which Braskem appealed to the TST, which ordered the case to be sent back to the TRT for a new trial (the amount of this suit is R$47,945). Given the current stage of these suits, it is not possible to estimate when they will be concluded. No judicial deposit or other form of security was made for these suits. 44 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (d) Other Contingencies Braskem has other contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified as possible by the Management of the Company. The description of the main contingent liabilities of the Company was presented in the 2014 annual financial statements, in Note 22. Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2014 annual financial statements, in Note 24. (a) Capital Amount of shares Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.96% 305,517,121 38.32% Petrobras 212,426,952 47.03% 75,517,739 21.89% 287,944,691 36.12% BNDESPAR 0.00% 40,102,837 11.62% 40,102,837 5.03% ADR (i) 0.00% 39,674,866 11.50% 39,674,866 4.98% Other 12,907,077 2.86% 109,290,180 31.68% 593,818 100.00% 122,791,075 15.40% Total 451,668,652 100.00% 343,768,120 99.64% 593,818 100.00% 796,030,590 99.85% Treasury shares 80,000 0.02% 80,000 0.01% Braskem shares owned by subsidiary of Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depository Receipt, negotiated in the New York stock market (USA). (ii) These shares are treated as "treasury shares" in consolidated Equity. (b) Stock buyback programs On February 11, 2015, Braskem’s Board of Directors approved the fifth program for the repurchase of shares effective for the period between February 19, 2015 and February 19, 2016, through which the Company may acquire up 3,500,000 class A preferred shares at market price. During the period ended June 30, 2015, the Company repurchased 80,000 shares for R$927. The weighted average price of repurchased shares is R$11.58 (lowest price of R$10.94 and highest price of R$11.90). (c) Dividends On April 9, 2015, the Annual Shareholders Meeting approved the declaration of dividends in the amount of R$482,593, which started to be paid on April 23, 2015, of which R$273,796 was made available to the holders of common shares and R$208,437 and R$360 was made available to the holders of the class “A" and class “B" preferred shares, respectively. 45 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise (d) Other comprehensive income - shareholders' equity Parent company and consolidated Defined Foreign Additional Deemed benefit Foreign currency Loss indexation of cost of plan actuarial sales Cash flow translation on interest PP&E PP&E Gain (loss) hedge hedge adjustment in subsidiary (i) (i) (ii) (iii) (iii) (iv) (v) Total On December 31, 2013 272,069 19,240 242,407 Additional indexation Realization by depreciation or write-off assets (16,026) (16,026) Income tax and social contribution 2,406 2,406 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (732) (732) Income tax and social contribution 250 250 Foreign sales hedge Exchange rate 946,688 946,688 Income tax and social contribution (321,874) (321,874) Fair value of Cash flow hedge Change in fair value 3,904 3,904 Transfer to result (720) (720) Income tax and social contribution (10,739) (10,739) Foreign currency translation adjustment (87,836) (87,836) On June 30, 2014 258,449 18,758 624,814 154,571 On December 31, 2014 244,831 18,275 387,287 Additional indexation Realization by depreciation or write-off assets (16,026) (16,026) Income tax and social contribution 2,407 2,407 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (730) (730) Income tax and social contribution 248 248 Foreign sales hedge Exchange rate (3,440,730) (3,440,730) Income tax and social contribution 1,152,877 1,152,877 Fair value of Cash flow hedge Change in fair value (243,136) (243,136) Transfer to result (25,054) (25,054) Income tax and social contribution 90,772 90,772 Foreign currency translation adjustment 295,854 295,854 On June 30, 2015 231,212 17,793 683,141 (i) Realization as the asset is depreciated or written-off. (ii) Realization upon extinction of the plan. (iii) Realization upon maturity, prepayment or loss of efficacy for hedge accounting. (iv) Realization upon write-off of subsidiary abroad. (v) Realization upon divestment or transfer of control of subsidiary. 46 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Earnings per share The information related to the earnings per share of the Company was presented in its 2014 annual financial statements, in Note 25. The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Jun/2015 Jun/2014 Profit for the period attributed to Company's shareholders 1,347,585 533,783 Distribution of dividends attributable to priority: Preferred shares class "A" 208,409 208,437 Preferred shares class "B" 360 360 208,769 208,797 Distribution of 6% ​​of unit value of common shares 273,824 273,796 Reconciliation of income available for distribution, by class (numerator): Common shares 764,969 302,860 Preferred shares class "A" 582,256 230,563 Preferred shares class "B" 360 360 1,347,585 533,783 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 Preferred shares class "A" (i) 343,799,059 343,848,120 Preferred shares class "B" 593,818 593,818 796,061,529 796,110,590 Profit per share (in R$) Common shares 1.6937 0.6705 Preferred shares class "A" 1.6936 0.6705 Preferred shares class "B" 0.6062 0.6062 (i) Calculation of weighted average of outstanding shares at the beginning of the period, adjusted by the number of shares repurchased during the first six months of 2015, multiplied by a weighted time factor: Preferred shares class "A" Outstanding Weighted Note shares average Balance at December 31, 2014 343,848,120 343,848,120 Repurchase of treasury shares 21(b) (80,000) (49,061) Balance at June 30, 2015 343,768,120 343,799,059 47 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Net sales revenues The information on net sales revenue was presented in the 2014 annual financial statements of the Company, in Note 26. Consolidated Parent company Jun/2015 Jun/2014 Jun/2015 Jun/2014 Sales revenue Domestic market 15,210,330 16,579,765 14,322,729 11,441,273 Foreign market 9,948,859 9,616,078 3,974,170 3,349,306 25,159,189 26,195,843 18,296,899 14,790,579 Sales deductions Taxes (3,228,509) (3,328,430) (2,825,275) (2,022,847) Sales returns (143,584) (171,678) (144,551) (103,059) (3,372,093) (3,500,108) (2,969,826) (2,125,906) Net sales revenue 21,787,096 22,695,735 15,327,073 12,664,673 Financial results The information on financial results was presented in the 2014 annual financial statements of the Company, in Note 29. Consolidated Parent company Jun/2015 Jun/2014 Jun/2015 Jun/2014 Financial incomes Interest income 174,805 131,068 121,605 118,060 Monetary variations 71,897 22,756 52,800 22,051 Exchange rate variations 377,890 (113,059) 905,211 (257,594) Other 26,065 20,979 15,909 15,608 650,657 61,744 1,095,525 Financial expenses Interest expenses (748,168) (576,717) (805,721) (550,926) Monetary variations (174,926) (163,128) (173,391) (163,500) Exchange rate variations (467,309) 140,594 (826,247) 250,367 Inflation adjustments on fiscal debts (57,614) (20,658) (46,090) Discounts granted (78,631) (55,792) (49,966) (25,411) Loans transaction costs - amortization (34,447) (16,109) (2,805) (2,984) Adjustment to present value - appropriation (295,442) (232,515) (226,167) Other (87,297) (75,409) (42,366) (38,710) Total Consolidated Parent company Jun/2015 Jun/2014 Jun/2015 Jun/2014 Interest income Held for sale 39,371 13,287 11,532 13,287 Loans and receivables 92,539 64,541 84,041 60,866 Held-to-maturity 16,198 16,919 16,198 16,919 148,108 94,747 111,771 91,072 Other assets not classifiable 26,697 36,321 9,834 26,988 Total 174,805 131,068 121,605 118,060 48 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Expenses by nature The information on expenses by nature was presented in the 2014 annual financial statements of the Company, in Note 30. Consolidated Parent company Jun/2015 Jun/2014 Jun/2015 Jun/2014 Raw materials other inputs (14,571,985) (17,301,232) (9,861,681) (9,566,691) Personnel expenses (1,134,897) (1,053,411) (800,247) (635,595) Outsourced services (753,417) (810,617) (562,818) (457,863) Tax expenses (6,254) (6,358) (3,531) (3,122) Depreciation, amortization and depletion (1,013,033) (993,645) (858,105) (620,242) Freights (829,557) (708,934) (587,078) (451,087) Other operating income (expenses), net (58,199) (260,673) 62,497 Total 49 Braskem S.A. Notes to the financial statements at June 30, 2015 All amounts in thousands, except where stated otherwise Segment information The information by segment was presented in the 2014 annual financial statements, in Note 31. Jun/2015 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 11,184,383 (9,401,637) 1,782,746 (287,506) (30,370) 1,464,870 Polyolefins 9,597,434 (7,477,317) 2,120,117 (572,486) (26,670) 1,520,961 Vinyls 1,244,675 (1,111,741) 132,934 (102,204) 13,533 44,263 USA and Europe 3,734,956 (3,302,766) 432,190 (186,766) 805 246,229 Chemical distribuition 408,016 (322,962) 85,054 (61,326) (533) 23,195 Total 26,169,464 4,553,041 (1,210,288) (43,235) 3,299,518 Other segments (i) 273,579 (274,286) (707) (48,100) (29,903) (78,710) Corporate unit 56,957 9,739 (16,610) 50,086 Braskem consolidated before eliminations and reclassifications 26,443,043 4,552,334 9,739 3,270,894 Eliminations and reclassifications (4,655,947) 4,472,613 (183,334) (183,334) Total 21,787,096 4,369,000 9,739 3,087,560 Jun/2014 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 12,660,681 (11,572,694) 1,087,987 (320,878) 208,027 (ii) 975,136 Polyolefins 8,899,048 (7,607,747) 1,291,301 (446,267) (13,777) 831,257 Vinyls 1,330,720 (1,243,347) 87,373 (90,491) 25,578 22,460 USA and Europe 3,983,307 (3,733,551) 249,756 (150,204) 1,601 101,153 Chemical distribuition 426,764 (357,928) 68,836 (46,950) (4,511) 17,375 Total 27,300,520 2,785,253 (1,054,790) 216,918 1,947,381 Other segments (i) 138,748 (126,546) 12,202 (41,449) 1,488 (27,759) Corporate unit (86,719) 586 (43,423) (129,556) Braskem consolidated before eliminations and reclassifications 27,439,268 2,797,455 586 174,983 1,790,066 Eliminations and reclassifications (4,743,533) 4,717,392 (26,141) (26,141) Total 22,695,735 2,771,314 586 174,983 1,763,925 (i) This segment includes the results of the subsidiary Braskem Idesa. (ii) Includes gain from sale of DAT (Note 1(a)). Subsequent events On August 4, 2015, was held Braskem’s Extraordinary Shareholders' Meeting that decided on the replacement of the members of the Board of Directors and nomination the Chairman of said body. 50 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 7, 2015 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
